This cause is pending in this court on the filing of an amended complaint for declaratory judgment and related relief. Upon consideration of the motions to dismiss of defendants Thomas E. Ferguson, Barney Quilter and Lee I. Fisher, and the demand for trial by jury of defendants Ferguson and Quilter,
IT IS ORDERED by the court that said motions to dismiss and the demand for trial by jury be, and the same are hereby, overruled.
Moyer, C.J., Holmes, Douglas and Milligan, JJ., concur.
Sweeney, H. Brown and Resnick, JJ., dissent and concur in part.
John R. Milligan, J., of the Fifth Appellate District, sitting for Wright, J.
This cause is pending in this court on the filing of an amended complaint for declaratory judgment and related relief.
IT IS ORDERED by the court, sua sponte, that pursuant to Civ.R. 12(A) and Civ.R. 13, defendants Thomas E. Ferguson, Barney Quilter and Lee I. Fisher shall file answers to the amended complaint, and may file counterclaims, on or before January 27, 1992.
IT IS FURTHER ORDERED by the court that the parties shall file briefs on or before January 27, 1992, on the following issue: the ability of counterclaims to be independently adjudicated, pursuant to Civ.R. 13(1) and Civ.R. 42(B) or otherwise, should the plaintiffs’ action be dismissed.
Sweeney, Douglas, H. Brown and Resnick, JJ., concur.
Moyer, C.J., Holmes and Milligan, JJ., dissent.
John R. Milligan, J., of the Fifth Appellate District, sitting for Wright, J.